 

Exhibit 10.4

 

 



AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

 

This AMENDMENT NO. 1 TO INVESTMENT AGREEMENT (this “Amendment”) is entered into
as of October 1, 2015, by and between Beacon Roofing Supply, Inc., a Delaware
corporation (“Parent”), and CD&R Roadhouse Holdings, L.P., a Cayman exempted
limited partnership (the “CD&R Stockholder”). Capitalized terms used herein
shall have the meaning assigned to such terms in the Investment Agreement (as
defined below).

 

WHEREAS, Parent and CD&R Stockholder entered into that certain Investment
Agreement, dated as of July 27, 2015 (the “Investment Agreement”); and

 

WHEREAS, the parties to the Investment Agreement desire to amend the Investment
Agreement to provide for certain changes to the terms thereof and, pursuant to
Section 6(b) thereof, the Investment Agreement may be amended by a written
agreement executed and delivered by each party thereto.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

AGREEMENT

 

1. Amendment. The first sentence of Section 3(a) of the Investment Agreement is
hereby deleted and replaced with the following:

 

“From and after the Closing, until such time as the CD&R Investors collectively
no longer hold a number of shares of Parent Stock equal to (i) at least 58.6% of
the Parent Stock received by the CD&R Stockholder pursuant to the Merger
Agreement (adjusted for subdivisions, stock-splits, combinations,
recapitalizations or similar events), the CD&R Stockholder shall be entitled to
designate two persons, who shall be Partners, Managing Directors, Advisors or
Principals of a CDR Fund or any Affiliated Fund (as defined below), to serve on
the Parent Board (the “Shareholder Designees” and each a “Shareholder Designee”)
and (ii) at least 3.0% of the Parent Stock then outstanding (but less than 58.6%
of the Parent Stock received by the CD&R Stockholder pursuant to the Merger
Agreement (adjusted for subdivisions, stock-splits, combinations,
recapitalizations or similar events)), the CD&R Stockholder shall be entitled to
designate one Shareholder Designee; provided that the CD&R Stockholder shall not
have the right to designate one Shareholder Designee pursuant to this clause
(ii) if the CD&R Stockholder owns less than 4.0% of the Parent Stock then
outstanding and the number of members of the Parent Board is at such time less
than eight.”

 

2. Effect on Investment Agreement. Except as modified by this Amendment, all of
the terms of the Investment Agreement are hereby ratified and confirmed and
shall remain in full force and effect. Nothing in this Amendment shall be
construed to modify any provision of the Investment Agreement other than those
specifically amended as set forth above. This Amendment shall be construed as
one with the Investment Agreement, and the Investment Agreement shall, where the
context requires, be read and construed so as to incorporate this Amendment.

 





 

 

3. Additional Provisions. The provisions of Section 6 of the Investment
Agreement shall apply to this Amendment mutatis mutandis.

 

 

 

[Remainder of page left intentionally blank]

 



 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be duly executed on its behalf as of the date first
written above. 



 

  BEACON ROOFING SUPPLY, INC.           By:  /s/ Ross D. Cooper   Name: Ross D.
Cooper   Title: Vice President, General Counsel & Secretary

  

 

 



[Signature Page to Amendment No. 1 to Investment Agreement]





 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be duly executed on its behalf as of the date first
written above.

 



  CD&R Roadhouse Holdings, L.P.   By: CD&R Associates VIII, Ltd., its general
partner           By:  /s/ Theresa A. Gore   Name: Theresa A. Gore   Title: Vice
President, Treasurer and
Assistant Secretary

 

 



  CLAYTON, DUBILIER & RICE FUND VIII, L.P.   By: CD&R Associates VIII, Ltd., its
general partner           By:  /s/ Theresa A. Gore   Name: Theresa A. Gore  
Title: Vice President, Treasurer and
Assistant Secretary

  

 



  CD&R FRIENDS & FAMILY FUND VIII, L.P.   By: CD&R Associates VIII, Ltd., its
general partner           By:  /s/ Theresa A. Gore   Name: Theresa A. Gore  
Title: Vice President, Treasurer and
Assistant Secretary

  

 



  CD&R ADVISOR FUND VIII CO-INVESTOR, L.P.   By: CD&R Associates VIII, Ltd., its
general partner           By:  /s/ Theresa A. Gore   Name: Theresa A. Gore  
Title: Vice President, Treasurer and
Assistant Secretary

 



  

 



[Signature Page to Amendment No. 1 to Investment Agreement]



 







